Citation Nr: 0400431	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in the 60 percent evaluation 
currently assigned for grand mal epilepsy.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1942 to May 
1944.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 decision rating 
decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Although further delay is regrettable, the Board finds that 
the absence of relevant medical records within the control of 
VA and the lack of a clear diagnosis require a remand of the 
appeal for additional development.  

Initially, the Board notes that the evidentiary record 
indicates that the veteran was an inpatient at VA Aspinwall 
for two and a half years prior to being examined by VA in 
October 2002.  However, no attempt was made to obtain these 
records prior to the examination.  In fact, only a few of 
these records (for the period September and October 2002) 
have been obtained to date.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history.  See also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); and Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

While it does appear that the claims file was made available 
to the examiner prior to the examination, it is not clear if 
the file was reviewed as evidenced by the reported history of 
the veteran's generalized seizure disorder as being due to a 
head injury from a motor vehicle accident in service.  A 
cursory review of the service medical records shows that his 
seizure disorder was idiopathic in nature and not related to 
any specific head trauma.  

In any event, the examiner noted that the veteran had staring 
spells and episodes of confusion which may represent partial 
complex seizures, but that it was difficult to form an 
opinion based on the examination alone.  The veteran also had 
advanced dementia which the examiner opined could be 
idiopathic or due to traumatic brain injury.  The 
subsequently obtained outpatient reports included the 
diagnoses of dysthymic disorder and dementia.  However, 
neither report offered an opinion as to the etiology of the 
additional mental disorders.  Had the inpatient reports been 
of record and reviewed, it is possible that the examiner 
could have rendered an opinion as to the nature and etiology 
of these manifestation, thus, avoiding the need to remand the 
appeal.  

Title 38 C.F.R. § 4.122 provides that a chronic mental 
disorder is not uncommon as a manifestation of psychomotor 
epilepsy.  It is not clear from the current evidence of 
record whether the veteran's psychiatric symptoms are a 
manifestation of the seizure disorder or a separate unrelated 
disorder.  Thus, the nature and etiology of these 
manifestations are significant for purposes of determining 
whether the veteran may be entitled to a higher rating.  

In this regard, it should be noted that the criteria for the 
next higher rating of 80 percent under DC 8911, requires an 
average of 1 major seizure every three months over a one year 
period or more than 10 minor seizures weekly.  Given the 
medical complexity of this case, the Board finds that the VA 
examination was not sufficiently detailed or responsive to 
the applicable rating criteria so as to provide a clear 
picture of the current status of his disability.  Therefore, 
further development of the record is necessary.  See 
Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Comprehensive findings conforming to the regulations are 
needed to evaluate the claim.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The duty to assist 
includes providing a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of a disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), was signed into law.  
This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations provides, in 
part, that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The Act also includes new 
notification provisions. 

In this case, while the RO provided the veteran with the 
revised regulations pertaining to VA duty to assist under 
38 C.F.R. § 3.159 in the statement of the case, he has never 
been advised of the requirements of VCAA by letter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non VA who treated him 
for his seizure disorder since August 
2001.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Of particular 
interest are all inpatient and outpatient 
records from VA Aspinwall and HJ Heinz 
medical facilities from January 2000 to 
the present.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtained records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of any unsuccessful 
efforts in this regard.  

3.  The veteran should be afforded a VA 
neurologic and psychiatric examination in 
order to determine the severity of his 
seizure disorder and the nature and 
etiology of any psychiatric impairment.  
All indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiners for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiners, 
to the extent feasible, must dissociate 
those complaints and findings related to 
his seizure disorder from any co-existing 
psychiatric or neurologic disability.  
The examiners should provide a response 
to each of the following:  

I  The neurologist should document 
any observed signs of a seizure 
disorder in terms of a description 
of the manifestation as a major or 
minor seizure, the duration of the 
seizure, and their frequency.  If no 
signs of a seizure disorder are 
observed during the examination, it 
should be so noted.  

II  The neurologist should also 
review all inpatient records since 
August 1981 for signs of major or 
minor seizures.  Based on the 
observations and review of the 
relevant medical evidence, the 
neurologist should determine, if 
possible, how often the veteran has 
major seizures and how often he has 
minor seizures.  

III  The psychiatrist should offer 
an opinion as to whether any of the 
veteran's psychiatric symptoms are 
manifestations of his seizure 
disorder or are due to some other 
etiology.  

The examiners should describe their 
findings in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiners 
are advised that the classification as 
major or minor seizures, the duration, 
and the frequency of any seizures must be 
provided so that the Board may rate the 
veteran in accordance with the specified 
criteria.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
seizure disorder have been provided by 
the examiners and whether they have 
responded to all questions posed.  If 
not, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2003).  

6.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


